DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 9/7/2021. Claims 1, 14 and 23 are amended. Claims 1-25 are pending and addressed below.

Response to Arguments
Applicant’s arguments regarding claim 1, filed on 9/7/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments regarding claims 14 and 23, filed on 9/7/2021, have been fully considered but are moot because the arguments do not apply to the new interpretations of the prior art of record being used in the current rejection. Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitation of “wherein the first and second openings are configured to receive the drive pin” in claim 14 is not disclosed in the applicant’s specification. Paragraph 0048 of applicant’s publication clearly discloses that the tracks and not the openings are configured to receive the drive pin. This is also shown in Figure 2 of applicant’s drawings. For examination purposes, the limitation of “wherein the first and second openings are configured to receive the drive pin” in claim 14 will be interpreted as “wherein the first and second axial tracks are configured to receive the drive pin” in order to be consistent with the applicant’s specification. 
Claims 15-22 are rejected due to being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US Pub No. 2013/0296848).

    PNG
    media_image1.png
    306
    819
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    495
    839
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    525
    864
    media_image3.png
    Greyscale

Figures 1-13) a drive pin (92); an outer shaft (60) defining a longitudinal axis (Figure 3); a first jaw (32) pivotably with respect to the outer shaft (Figures 1-3), the first jaw including a first set of flanges (32a, 32b) located at a proximal portion of the first jaw (Figure 12), each flange of the first set of flanges including a first track (32c) (Figure 12) for receiving the drive pin (Figure 3) (Paragraph 0077); a second jaw (30) connected to the outer shaft (Figures 1-3); an inner shaft (see annotated figure above) located within the outer shaft and extending along the longitudinal axis (Figures 3-4); and a drive bar (see annotated figure above) coupled to and extending distally from the inner shaft (Figure 3), the drive bar including: a first drive bar strut (see annotated figure above) extending from and separately coupled to the inner shaft (Figure 3), the first drive bar including a first opening (96) (Figure 3) and a first axial track (90) positioned proximal to the first opening (clearly shown in Figure 3); and a second drive bar strut (see annotated figure above) extending from and separately coupled to the inner shaft (Figure 3), the second drive bar strut including a second opening (96) (Figure 3) and a second axial track (90) positioned proximal to the second opening (clearly shown in Figure 3) [The first drive bar strut and the second drive bar strut are separately coupled to the inner shaft by being coupled at separate or different locations on the inner shaft. For example, the first drive bar strut is coupled to first flange 84a of the inner shaft as shown in Figure 3 and the second drive bar strut is coupled to second flange 84b of the inner shaft as shown in Figure 3], wherein the first and second axial tracks (90) (Figure 3) are configured to receive the drive pin (92) (clearly shown in Figures 3 and 11) (Paragraphs 0065), wherein the 32c) to move the first jaw relative to the second jaw between open and closed positions (Figures 2A-2B) (Paragraphs 0064, 0076 and 0077).
Regarding claim 15, wherein the second jaw (30) is pivotably connected to the outer tube (Figures 1-2), and wherein the second jaw includes a second set of flanges (30a, 30b) located at a proximal portion of the second jaw (Figure 3), each flange of the second set of flanges including a second track (30c) for receiving the drive pin (Paragraph 0076), and wherein the drive bar is translatable within the outer shaft to drive the pin along the first set of tracks and the second set of tracks to move the first jaw and the second jaw between open an closed positioned (Figures 2A-2B) (Paragraphs 0064, 0076 and 0077).
Regarding claim 16, wherein the drive bar is positioned laterally inward from the first set of flanges and the second set of flanges (clearly shown in Figure 9) (Paragraphs 0064, 0076 and 0077).
Regarding claim 17, including a blade (102) located within the inner shaft and the drive bar (clearly shown in Figures 4 and 9) (Paragraph 0078), the blade extending along the longitudinal axis and translatable to extend between the first set of flanges and second set of flanges (Figure 2A) (Paragraph 0078), the blade including a track (106) configured to receive the drive pin (Figures 3 and 11) (Paragraph 0078).
Regarding claim 18, further including: a blade (102) extending along the longitudinal axis and translatable to extend between the first and second jaw (clearly shown in Figures 4 and 9) (Paragraph 0078), wherein the blade is positioned laterally clearly shown in Figures 3, 4 and 9) (Paragraph 0078).
Regarding claim 19, wherein a first edge (top edge as shown in Figure 2A) of the blade and a second edge (bottom edge as shown in Figure 2A) of the blade, opposite the first edge, are not covered by a portion of the first drive bar strut and a portion of the second drive bar strut (not covered by a portion of the first drive bar strut and a portion of the second drive bar strut when the blade extends distally out of the drive bar as shown in Figure 2A).
Regarding claim 20, wherein the first edge (top edge) of the blade and the second edge (bottom edge) of the blade do not contact the drive bar (clearly shown in Figures 4 and 9).
Regarding claim 21, wherein a first face of the blade and a second face of the blade do not contact the drive bar (clearly shown in Figures 4 and 9).
Regarding claim 23, Allen discloses (Figures 1-13) a drive pin (92); an outer shaft (60) defining a longitudinal axis (Figure 3); a first jaw (32) pivotably connected to the outer shaft (Figures 1-3), the first jaw including a first set of flanges (32a, 32b) located at a proximal portion of the first jaw (Figure 12), each flange of the first set of flanges including a first track (32c) (Figure 12) for receiving the drive pin (Figure 3) (Paragraph 0077); a second jaw (30) connected to the outer shaft (Figures 1-3); an inner shaft (see annotated figure above) located within the outer shaft and extending along the longitudinal axis (Figures 3-4); and a drive bar (see annotated figure above) coupled to and extending distally from the inner shaft (Figure 3), the drive bar including: a pair of drive bar struts (see annotated figure above) extending from a distal portion securable by round hole 90) (clearly shown in Figures 3 and 11) (Paragraphs 0065), wherein the drive bar is translatable within the outer shaft to drive the drive pin along the first set of tracks to move the first jaw relative to the second jaw between open and closed positions (Figures 2A-2B) (Paragraphs 0064, 0076 and 0077); and a blade (102) located within the inner shaft and the drive bar (clearly shown in Figures 4 and 9) (Paragraph 0078), the blade translatable to extend between the first jaw and the second jaw (Figure 2A) (Paragraph 0078); wherein each of the drive bar struts include a projection (see annotated figure above) extending laterally from a first edge of the drive bar struts (If the entire device is rotated from a vertical position as shown in Figure 1 to a horizontal position, then the projection would clearly extend laterally from the first edge) such that the projection forms an L-shaped plate (see annotated figure above) along a cross-sectional plane perpendicular to the longitudinal axis (If the entire device is rotated from a vertical position as shown in Figure 1 to a horizontal position, then the projection would form an L-shaped plate along a cross-sectional plane perpendicular to the longitudinal axis. The examiner wants to note that the longitudinal axis will remain the same regardless if the device is in a vertical position or a horizontal position), and wherein a first edge (top edge), a second edge (bottom edge), a first face, and a second face of the blade do not contact the drive bar (clearly shown in Figures 4 and 9).
Regarding claim 24, wherein the second jaw (30) is pivotably connected to the outer tube (Figures 1-2), and wherein the second jaw includes a second set of flanges (30a, 30b) located at a proximal portion of the second jaw (Figure 3), each 30c) for receiving the drive pin (Paragraph 0076), and wherein the drive bar is translatable within the outer shaft to drive the pin along the first set of tracks and the second set of tracks to move the first jaw and the second jaw between open an closed positioned (Figures 2A-2B) (Paragraphs 0064, 0076 and 0077).
Regarding claim 25, wherein the drive bar is positioned laterally inward from the first set of flanges and the second set of flanges (clearly shown in Figure 9) (Paragraphs 0064, 0076 and 0077).

Allowable Subject Matter
Claims 1-13 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         The following is an examiner’s statement of reasons for indicating allowable subject matter.
         The prior art of record as disclosed above fails to disclose wherein a first portion of the pair of drive bar struts are positioned within the lumen of the inner shaft and a second portion of the pair of drive bar struts extend from an opening at a distal end of the inner shaft (claim 1).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771